PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/679,433
Filing Date: 11 Nov 2019
Appellant(s): Putman et al.



__________________
JOSEPH W. WOLFE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claim(s) 1, 2, 4, 5, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wald et al. (US 20170219809 A1).
II. Claim 3, 6-8, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al. (US 20170219809 A1) in view of Futterer (US 20190086598 A1).




(2) Response to Argument
1. “interposing a programmable spatial light modulator, pSLM, in the light path between the light source and the image sensor, the pSLM having a plurality of pixels”.
Appellant argues on Page 4 of the Appeal Brief filed 10/18/2021 that Wald et al. fails to teach “interposing a programmable spatial light modulator, pSLM, in the light path between the light source and the image sensor, the pSLM having a plurality of pixels” However, Examiner respectfully disagrees. In Paragraph 43, Wald et al. teaches “The light from the lasers 23 can be influenced by light doors 24 and attenuators 25 by way of the control unit 34 before it is fed into, and unified in, the scanning unit S by way of fiber optical waveguides 22 and coupling optics 20, for example in the form of collimation optics. The combination of each laser 23 with the optics up to the respective fiber optical waveguide 22 can be considered to be a respective light source, which provides a confocal, punctiform light distribution, which is imaged in the sample P, at the end of the relevant fiber optical waveguide 22.” This clearly and unambiguously teaches modulating light from the lasers by light doors 24 and attenuators 25 and control unit 34. The respectively controlled spatial light modulators of the light doors and attenuators are clearly provided in the light path between the light source and the image sensor above.
Furthermore in Paragraph 46, Wald et al. further teaches "The measurement volume of the sample P, which is recorded and illuminated confocally, is able to be moved over the sample P by means of the deflection unit 30 in order to record an image pixel-by-pixel by virtue of the MEMS mirror of the deflection unit 30 being twisted in a targeted manner. Both the movement of the MEMS mirror 30 and the switching of the illumination by means of the light doors 24 or the attenuators 25 are controlled directly by the control unit 34. Recording data from the photomultipliers 32 is effected by the control unit 34." Particularly, the control unit 34 is being used here to program and control the light doors and attenuators which influence the light as laid out above, and further makes explicit that both of the light doors and the attenuators are programmable to modulate the light based on signals from the control unit. Light doors in particular are used throughout the application to mean exactly the same as rectangular “pixels” or any such plurality of discrete door-like elements which block or allow the passage of light in order to modulate it. Thus, in light of the above remarks, “interposing a programmable spatial light modulator, pSLM, in the light path between the light source and the image sensor, the pSLM having a plurality of pixels” is clearly taught as laid out above.
2. “modulating the intensity of light passing through one or more pixels of the plurality of pixels of the pSLM to produce an altered illumination landscape at the field of view of the image sensor that reduces the effects of vignetting of light that would otherwise be produced at the image sensor by controlling an intensity of light passing through the one or more pixels of the pSLM by applying electrical signals to the one or more pixels”.
Appellant argues on Page 6 of the Appeal Brief that Wald et al. fails to teach “modulating the intensity of light passing through one or more pixels of the plurality of pixels of the pSLM to produce an altered illumination landscape at the field of view of the image sensor that reduces the effects of vignetting of light that would otherwise be produced at the image sensor by controlling an intensity of light passing through the one or more pixels of the pSLM by applying electrical signals to the one or more pixels”. However, examiner respectfully disagrees. The examiner’s interpretation of what constitutes a pSLM is laid out above. Appellant’s argument equating the pSLM to the entire illumination module L does not in any reasonable way follow from the arguments presented above. Furthermore appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Again, in Paragraph 43, Wald et al. teaches “The light from the lasers 23 can be influenced by light doors 24 and attenuators 25 by way of the control unit 34 before it is fed into, and unified in, the scanning unit S by way of fiber optical waveguides 22 and coupling optics 20, for example in the form of collimation optics. The combination of each laser 23 with the optics up to the respective fiber optical waveguide 22 can be considered to be a respective light source, which provides a confocal, punctiform light distribution, which is imaged in the sample P, at the end of the relevant fiber optical waveguide 22” In Paragraph 46, it further teaches “The measurement volume of the sample P, which is recorded and illuminated confocally, is able to be moved over the sample P by means of the deflection unit 30 in order to record an image pixel-by-pixel by virtue of the MEMS mirror of the deflection unit 30 being twisted in a targeted manner. Both the movement of the MEMS mirror 30 and the switching of the illumination by means of the light doors 24 or the attenuators 25 are controlled directly by the control unit 34. Recording data from the photomultipliers 32 is effected by the control unit 34.” Thus, again it is clear that the control unit 34 is being used here to program and control the light doors and attenuators which influence the light as laid out above, and further makes explicit that both of the light doors and the attenuators are programmable to modulate the light based on signals from the control unit. Light doors in particular are used throughout the application to mean exactly the same as rectangular “pixels” or any such plurality of discrete door-like elements which affect the passage of light in order to modulate it. The usage of a more generic terminology in “light door” would not change the understanding of the operation of the usage of the light door and attenuator to spatially modulate the light to a person having ordinary skill in the art.
Appellant argues on Page 7 of the Appeal Brief that Wald et al. precludes the usage of a SLM or a pSLM in paragraph 61 where it states “The described arrangement of the beam deflection unit in a non-collimated beam path section may be used for further applications, for example for optical manipulation of the sample or for deflection of beams which are generated by means of a beam shaping optics, for example a spatial light modulator (SLM), for example Bessel beams or Mathieu beams.” Examiner respectfully disagrees. Wald et al. clearly lays out that the beam deflection unit provides optical manipulation of beams which are generated by means of beam shaping optics, which include the examples of SLMs or Bessel beams, or Matthieu beams. Thus it is fairly clear that the presence of the beam deflection unit in the invention of Wald et al. means that the beams being deflected by the unit are also generated by means of beam shaping optics, in this case the light doors and attenuators which are interpreted as the pSLM as laid out above. Nowhere is it stated or even implied that the beams being manipulated by the deflection unit are not generated by beam shaping optics, nor that a SLM isn’t being used in this case, this merely provides an alternate or more general use case for the same inherent technological idea.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FARHAN MAHMUD/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.